       Case 1:12-cv-00983-AWI-SAB Document 220 Filed 05/06/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    JOSEPH RAYMOND MCCOY,                            )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER DIRECTING DEFENDANTS TO FILE A
11            v.                                      )   RESPONSE TO PLAINTIFF’S MOTION FOR A
                                                          TEMPORARY RESTRAINING ORDER WITHIN
12                                                    )   TEN DAYS
     STRONACH, et al.,
                                                      )
13                    Defendants.                     )   [ECF No. 219]
                                                      )
14                                                    )
15            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights
16   action pursuant to 42 U.S.C. § 1983.
17            On May 5, 2020, Plaintiff filed a motion for a temporary restraining order to prevent his
18   transfer to a different facility in the midst of the COVID-19 pandemic.
19            The Court hereby directs Defendants to file a response to Plaintiff’s motion within ten days
20   from the date of service of this order, addressing specifically Plaintiff’s contention that he may be
21   approved from transfer to a different facility at the end of May, despite his susceptibility to potentially
22   contracting the coronavirus.
23
24   IT IS SO ORDERED.
25
     Dated:        May 6, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
